DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 2/2/22 has been accepted and entered.  Accordingly, Claims 13-14, 18, 20-24, and 26 have been amended.  
Claims 25 and 27 are cancelled. 
Claims 1-6, 13-18, 20-24, and 26 are pending in this application. 
In view of the amendment, the previous objection to claims 13, 18, and 20-27 are withdrawn.  Further, with the amendments, the previous rejection to claims 13-17, 18, and 20-27 under 35 U.S.C. 112 is withdrawn.  In view of the examiner’s amendment, i.e., “detecting that a media stream is from a gateway that is only capable of sending a stream that originates from a half duplex source, avoiding a requirement for a call setup protocol” (claim 13) and “detect that a media stream is from a gateway having a source that is only capable of operating in half duplex, wherein the gateway communicates with the communication server on a channel that does not require a call setup protocol” (claim 18), the previous rejections to claims 13-18, 20-24, and 26 under 35 U.S.C. 103 have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Applicant’s representative Mr. Malcolm MacDonald on 2/18/22. 
Please amend the claims as below:

	1-6.	(cancelled)
13.        (currently amended) A method of communication between half duplex and full duplex systems, comprising: 
              providing a media server which communicates audio signals between a plurality of half duplex and full duplex sources,
              detecting that a media stream is from a gateway that is only capable of sending a stream that originates from a half duplex source, avoiding a requirement for a call setup protocol,
              blocking media streams that do not originate from the gateway source to create half duplex communication,
              sending from the media server only the media stream that is received from the gateway in the half duplex communication,
              detecting that the media stream from the gateway has ended,
              detecting that a further media stream is not from a gateway that is only capable of sending a stream that originates from a half duplex source,
              allowing media streams that originate from multiple full duplex sources, 
              mixing the media streams from said multiple full duplex 
              sending the mixed streams to said multiple full duplex 

18.        (currently amended) A communication server which enables communication between half duplex and full duplex systems, having a processor and memory, the memory containing program instructions which cause the processor to:
wherein the gateway communicates with the communication server on a channel that does not require 
              block media streams that do not originate from the gateway source to create half duplex communication,
              transmit only the media stream from the gateway in the half duplex communication,
              detect that the media stream from the gateway has ended,
              detect that the source of a further media stream is not from the gateway having the source that is only capable of operating in half duplex,
              allow media streams from multiple full duplex sources that are not from the gateway having the source that is only capable of operating in half duplex, 
              mix the allowed media streams from said multiple full duplex sources to form a combined media stream, and
              transmit the combined media stream to said multiple full duplex sources and the gateway to create full duplex communication.

20.        (currently amended) The communication server according to claim 18, wherein a decision to block a media stream that is not from the gateway is made based on the start of the stream 

22.	(currently amended) The communication server according to claim 18, wherein the media stream from the gateway originates from a terminal in a land mobile radio (LMR) communication system. 

Allowable Subject Matter
Claims 13-18, 20-24, and 26 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
detecting that a media stream is from a gateway that is only capable of sending a stream that originates from a half duplex source, avoiding a requirement for a call setup protocol” (claim 13) and “detect that a media stream is from a gateway having a source that is only capable of operating in half duplex, wherein the gateway communicates with the communication server on a channel that does not require a call setup protocol” (claim 18) have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior art found, which was previously cited, is as follows:

Chu et al. (U.S. Patent Application Publication No. 2007/0117581), which is directed to systems and methods for providing push-to-talk to full-duplex voice internetworking; and teaches enabling a user in a PTT network to connect to a user of interactive voice response system in full duplex network; PTT to FDV server component is configured to initiate and terminate PTT call signaling and media streams; PTT to FDV server component places the voice in a buffer until the PTT user is no longer speaking; media stream from the FDV network is buffered when user in PTT controls the floor; 
Koskinen et al. (U.S. Patent Application Publication No. 2013/0229952), which is directed to method and apparatus for avoiding interference between multiple radios in a user equipment; and teaches that UE sends a signaling message to inform the associated base station of the decision to switch to the half-duplex mode of operations; upon receiving the signaling messages from the UEs, the base station mark the two UEs as in the half-duplex mode; when a second triggering condition occurs, the UEs decide to switch back to the full duplex mode of operation (par [0019]; FIG. 2); 
Sinivaara et al. (U.S. Patent Application Publication No. 2011/0085475), which is directed to method and arrangement for connecting an ad-hoc communication network to a permanent 
Shaffer et al. (U.S. Patent Application Publication No. 2007/0105579), which is directed to method and system for providing a proxy media service; and teaches blocking communications received from the full duplex endpoint while one of the plurality of half duplex endpoints has floor control in the communication session (par [0006]); 

None of these references, taken alone or in any reasonable combination, teach the claims as amended, “detecting that a media stream is from a gateway that is only capable of sending a stream that originates from a half duplex source, avoiding a requirement for a call setup protocol” (claim 13) and “detect that a media stream is from a gateway having a source that is only capable of operating in half duplex, wherein the gateway communicates with the communication server on a channel that does not require a call setup protocol” (claim 18) in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414